DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 3-4, 12-13, and 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Species 1/2, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/19/2021.

Response to Arguments
Applicant's arguments filed 5/25/2021 regarding claim 1 have been fully considered but they are not persuasive.
	Applicant argues that “as explained above, in Pierson the first and second patterns are not chosen so that for each row i, less than N pixel locations are written” (page 13 of remarks).  Unfortunately, Applicant’s remarks fail to actually explain why Pierson’s disclosure fails to teaches this limitation.
Examiner notes that Applicant recited the entirety of claim 1 in the remarks, and emboldened certain features therein.  However, Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Applicant’s arguments fail to address Pierson’s disclosure of printed rows i.
In fact, Pierson discloses in Figs. 5A-C that each printed pass comprises a plurality of printed rows Y (as it relates to Applicant’s claimed invention, Pierson’s rows are aligned vertically in Figs. 5A-C), wherein each printed row includes unprinted pixels.  Therefore, Pierson discloses that each printed pass (each of the first and second patterns) is formed with printed 
Applicant also contends that a particular technical advantage of the claimed invention is not possible with Pierson (page 13).  However, the claim language associated with this technical advantage is not captured in the scope of the independent claims, but does appear to be captured by objected claims 6 and 15.

With regards to Applicant’s argument against the rejection of claim 16, please note that Pierson’s disclosure is not limited to the example in which “the pixels are written multiple times,” (see page 13 of remarks), but Pierson also discloses an embodiment in which two complimentary logical masks are used in the overlapping region, such that “every logical ‘0’ value [is] replaced by a logical ‘1’ value and vice versa” (paragraph 47 of Pierson).  In doing so, Pierson only writes each pixel once.

Applicant's arguments filed 5/25/2021 with respect to claim(s) 21 have been considered but are moot because the ground of rejection does not rely on the combination of references applied in other prior art rejection(s) of record.  Nonetheless Applicant argues with regard to new claim 21 that Pierson does not disclose selecting Mi2 pixels locations at random for each row (page 14 of remarks).  However, please see Casaldaliga Albisu et al., which teaches the advantages of providing random and complimentary masking during overlap printing.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5, 7-11, 14, 16-17, 20is/are rejected under 35 U.S.C. 102(a)(1/2) as being anticipated by Pierson (US 2002/0130946 A1).
Regarding claims 1, 9, 16, and 20:
	Pierson discloses a system for writing imageable material using multiple beams, the system comprising:
	an imaging device (writing head 16) configured for generating N beams (Fig. 2), wherein N is at least four (paragraph 28); and
	a controller (laser controller 20) configured for:
		preparing subsequent patterns (swath patterns) each having Y rows of N pixel locations (see the swath patterns of Figs. 5A, 5B, 5C), the subsequent patterns including a first and a second pattern (two adjacent swaths), wherein the first and the second pattern overlap with each other in an overlap area consisting of O columns (N) and Y rows of pixel locations (paragraphs 31, 37, 44), wherein O is at least two and smaller than N (paragraphs 42-43);

		selecting for each row i of the second pattern Mi2 pixel locations, wherein Mi2 has a fixed or maximum value that is smaller than N, for each row i (e.g. those printed in the second swath: paragraphs 39, 44-47 & Figs. 4-5);
		wherein the selecting is such that at least one of the following conditions is fulfilled:
(1) the Mi1 pixel locations of the first pattern are selected such that for a row i, at least one selected pixel location thereof is separated from an adjacent selected pixel location by at least one non-selected pixel location located in the overlap area (see the overlap area indicated at 82 in printing the first swath of Fig. 5A); and the Mi2 pixel locations of the second pattern are selected such that, for the second row i, the non-selected pixel location of the first pattern is selected in the second pattern (at least according to complementary mask: paragraph 44 & Fig. 5B); wherein different rows of the first pattern contain selected pixel locations in different columns of the overlap area (e.g. see the rows printed in masked region 82 in Fig. 5A); and
(2) the Mi1 pixel locations of the first pattern are selected such that, the number Mi1 is different for at least two different rows (e.g. see the rows printed in masked region 82 in Fig. 5A) and such that any non-selected pixel location of the first pattern is selected in the second pattern (paragraphs 39, 44), and
	wherein the controller is configured for controlling the imaging device for writing simultaneously, for each row i, the Mi1 selected pixel locations by moving the N beams relative to the imageable material in a fast scan direction (78: paragraphs 31, 44 & Fig. 5); for next moving the N beams relative to the imageable material in a slow scan direction (76) over (N-O) pixel locations (“the array is moved over by M lines”: paragraphs 31, 44 & Fig. 5); and for then 
	and wherein the selecting is such that every pixel is written only once (in using “complementary masks”: paragraphs 44-47).
Regarding claims 2, 10, 17:
	Pierson discloses all the limitations of claim 9, and also that Mi1 and Mi2 fulfil the inequality: N-2*O <= Mi1, Mi2 <= N (paragraphs 42-43 & Figs. 4-5).
Regarding claim 11:
	Pierson discloses all the limitations of claim 9, and also that the imaging device is a laser imaging device (paragraph 26).
Regarding claims 5 and 14:
	Pierson discloses all the limitations of claim 9, and also that the controller is configured to select pixel locations such that Mi1 and Mi2 having a fixed or maximum value that is smaller than N-1 for each row i (no line to be printed while using mask 60 allows N-1 beams simultaneously: Fig. 4).
Regarding claim 7:
	Pierson discloses all the limitations of claim 1, and also that the steps may be performed according to execution by a processor of instructions stored on a non-transitory computer-readable medium (of controllers 20, 22: paragraph 27).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pierson (US 2002/0130946 A1) in view of Casaldaliga Albisu et al. (US 2017/0161594 A1).
Regarding claim 21:
	Pierson discloses a method for writing imageable material using multiple beams, such as laser beams, wherein N beams are available and N is at least four (paragraph 28 & Fig. 2), the method comprising:

	selecting for each row i of the first pattern Mi1 pixel locations, such that every pixel location is selected in one of the subsequent patterns (e.g. those printed in the first swath: paragraphs 31, 44, 47 & Figs. 4-5);
	selecting for each row i of the second pattern Mi2 pixel locations, such that every pixel location is selected in one of the subsequent patterns (e.g. those printed in the second swath: paragraphs 39, 44-47 & Figs. 4-5);
	writing simultaneously, for each row i, the Mi1 selected pixel locations by moving the N beams in a fast scan direction relative to the imageable material (78: paragraphs 31, 44 & Fig. 5); and next moving the N beams relative to the imageable material in a slow can direction over (N-O) pixel locations (“the array is moved over by M lines”: paragraphs 31, 44 & Fig. 5); and
writing simultaneously, for each row i, the Mi2 selected pixel locations by moving the N beams in the fast scan direction relative to the imageable material (paragraphs 31, 44 & Fig. 5),
	wherein the selecting is such that at least one of the following conditions is fulfilled:
(1) the Mi1 pixel locations of the first pattern are selected such that for a row i, at least one selected pixel location thereof is separated from an adjacent selected pixel location by at least one non-selected pixel location located in the overlap area (see the overlap area indicated at 82 in printing the first swath of Fig. 5A); and the Mi2 pixel locations of the second pattern are selected such that, for the second row i, the non-selected pixel location of the first pattern is selected in the second pattern (at least according to complementary mask: paragraph 44 & Fig. 5B); wherein different rows of 
(2) the Mi1 pixel locations of the first pattern are selected such that, the number Mi1 is different for at least two different rows (e.g. see the rows printed in masked region 82 in Fig. 5A) and such that any non-selected pixel location of the first pattern is selected in the second pattern (paragraphs 39, 44).
	Pierson does not expressly disclose that the Mi1 pixel locations and the Mi2 pixel locations are selected at random.
	However, Pierson does disclose that Mi1 and Mi2 pixel locations may be selected according to complementary masks that prevents the loss of image data (paragraphs 44-47).
	Further, Casaldaliga Albisu et al. disclose using random and complementary masks in overlapping regions during writing of an imageable material (paragraphs 88-83 & Fig. 10).  Casaldaliga Albisu et al. teaches that such masking is robust against dot formation errors (paragraph 84).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to perform Pierson’s method using random complementary masks, as suggested by Casaldaliga Albisu et al., for the purpose of making the masking more robust against dot formation errors.

Allowable Subject Matter
Claims 6 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Please see page 6 of the Non-Final Rejection dated 2/25/2021 concerning reasons for allowance of these claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455.  The examiner can normally be reached on Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853